          Case 1:17-cv-09023-RA Document 60 Filed 04/27/20 Page 1 of 1


                                                                          USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                             DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 4/27/2020


 KHRISTINA MCLAUGHLIN,

                               Plaintiff,
                                                                      No. 17-CV-9023 (RA)
                          v.
                                                                             ORDER
 MACQUARIE CAPITAL (USA) INC.,

                               Defendant.


 RONNIE ABRAMS, United States District Judge:

          On August 7, 2018, the Court granted Defendant’s motion to compel arbitration and

 stayed the proceedings. On November 15, 2019, the parties wrote to the Court that the arbitration

 hearing concluded on May 16, 2019, with the arbitrator ruling in favor of Defendant. The parties

 stated that “[t]he only issue remaining for the Arbitrator to decide is the amount of attorneys’ fees

 and costs that McLaughlin must pay to Macquarie,” which they hoped would be resolved shortly

 after briefing concluded in early December, at which point Defendant “anticipate[d] filing a

 motion to confirm with the Court.” Dkt. 59. To date, however, the Court has not received

 Defendant’s motion to confirm the arbitral award nor an update on the status of the arbitration.

 No later than May 1, 2020, the parties shall update the Court on the status of the arbitration and,

 if arbitration has concluded, when Defendant intends to file its motion to confirm the arbitral

 award.

 SO ORDERED.

Dated:      April 27, 2020
            New York, New York

                                                       Ronnie Abrams
                                                       United States District Judge
